Case: 18-11859   Date Filed: 02/14/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11859
                        Non-Argument Calendar
                      ________________________

                       Agency No. A201-076-327


EDUARDO FERNANDO BRACAMONTE-VERASTEGUI,
                                                                      Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (February 14, 2019)

Before MARTIN, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 18-11859      Date Filed: 02/14/2019   Page: 2 of 3


      Eduardo F. Bracamonte-Verastegui, a Bolivian citizen, petitions this court to

review the Board of Immigration Appeals’ order denying his motion to sua sponte

reopen the proceedings on his application for cancellation of removal.           Mr.

Bracamonte-Verastegui argues that the BIA denied him due process by failing to

reopen the proceedings to reconsider the Immigration Judge’s conclusion that

removing him to Bolivia would not cause exceptional and extremely unusual

hardship to his son. After reviewing the record and the parties’ briefs, we dismiss

the petition for lack of jurisdiction.


      We have declined to review the issues presented by Mr. Bracamonte-

Verastegui’s petition twice before. In 2015, we concluded that we did not have

jurisdiction to review the BIA’s order concerning whether Mr. Bracamonte-

Verastegui’s son would experience exceptional and extremely unusual hardship. See

Bracamonte-Verastegui v. U.S. Atty. Gen., No. 14-14293, slip op. at 2–3 (11th Cir.

May 13, 2015) (unpublished). We reasoned that the BIA’s hardship determination

involved a form of discretionary relief which we cannot review. See Alhuay v. U.S.

Atty. Gen., 661 F.3d 534, 549 (11th Cir. 2011) (per curiam) (concluding that we lack

jurisdiction to review BIA orders denying discretionary relief, such as cancellations

of removal); Alvarez Acosta v. U.S. Atty. Gen., 524 F.3d 1191, 1196–97 (11th Cir.

2008) (same). For the same reason, in 2017, we concluded that we did not have

jurisdiction to review the BIA’s order denying Mr. Bracamonte-Verastegui’s earlier

                                           2
              Case: 18-11859     Date Filed: 02/14/2019     Page: 3 of 3


motion to sua sponte reopen his removal proceedings. See Bracamonte-Verastegui

v. U.S. Atty. Gen., No. 16-10339, slip op. at 3–4 (11th Cir. Feb. 3, 2017)

(unpublished).


      We see no reason to depart from our prior decisions in this case, and Mr.

Bracamonte-Verastegui presents no basis for us to review the BIA’s order denying

his motion to sua sponte reopen his proceedings. See Brooklyn Water Bagel Co. v.

Bersin Bagel Grp., LLC, 817 F.3d 719, 728 (11th Cir. 2016) (“Under the law of the

case doctrine, the findings of fact and conclusions of law by an appellate court are

generally binding in all subsequent proceedings in the same case . . . on a later

appeal.”). Our previous decisions are controlling under the law of the case doctrine,

and we incorporate their reasoning here.


      For the foregoing reasons, we dismiss the petition.


      PETITION DISMISSED.




                                           3